UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-7966



MARIO L. BALLARD,

                                            Petitioner - Appellant,

          versus


PAGE TRUE, Warden,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-01-380-7)


Submitted:   February 21, 2002              Decided:   March 6, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mario Ballard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mario Ballard appeals the district court’s order denying

relief on his motion to amend his 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2001) petition and his motion for declaratory judgment.         The

district    court   dismissed   without   prejudice   Ballard’s   §   2254

petition.     Ballard’s motion to amend and motion for declaratory

relief essentially are the latest in a series of motions for recon-

sideration of the district court’s denial of his § 2254 petition.

Because Ballard has stated no grounds for reconsideration, we deny

a certificate of appealability and dismiss the appeal.            United

States v. Williams, 674 F.2d 310, 313 (4th Cir. 1982) (no relief

warranted when motion for reconsideration merely asks district

court to change its mind).      Ballard’s motion for en banc hearing is

denied. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                              DISMISSED




                                     2